 

Exhibit 10.4
[Baker Hughes Incorporated Letterhead]


December 8, 2013


Mr. Peter A. Ragauss
2120 Troon Rd
Houston, TX 77019


Dear Peter:
In order to facilitate an orderly and seamless transition in connection with
your retirement, Baker Hughes Incorporated (hereinafter referred to as the
“Company”) and you desire to set forth in this letter agreement (“Agreement”)
certain agreements and understandings regarding, among other things:
•
Your retirement;

•
Your terms of continued employment pending retirement;

•
Certain benefits the Company has agreed to provide to you upon the termination
of your employment;

•
Your agreement to certain obligations of noncompetition, confidentiality and
cooperation; and

•
Your release of any and all claims against the Company.

When you and I have signed this Agreement, it will constitute a complete
agreement on all of these issues.
RETIREMENT:
You have decided to retire and resign your position as Senior Vice President and
Chief Financial Officer of the Company and all other positions with the Company
and its subsidiaries. In order to provide for a seamless transition, you have
agreed that your retirement date will be on December 31, 2014 (the “Anticipated
Retirement Date”). Unless your employment terminates earlier than the
Anticipated Retirement Date, your employment will terminate on the Anticipated
Retirement Date. Notwithstanding any other provision of this Agreement, however,
your employment shall terminate no later than the 30th calendar day immediately
following the commencement of employment by your successor in the

/s/ PAR
PAR

--------------------------------------------------------------------------------

 

Chief Financial Officer position. The actual date of your termination of
employment is referred to in this Agreement as the “Effective Date.” You will
resign from all positions with the Company upon the Effective Date without any
further action upon your part.
PENDING RETIREMENT:
For the period preceding the Effective Date, you will continue to receive your
base salary, in accordance with the Company’s executive payroll practices, which
base salary will be $63,333.33 per month for 2014, and you will continue to be
eligible to participate in the Company’s then-existing benefit plans, programs
and policies as provided to other senior executives in accordance with their
provisions, as the same may be in effect from time to time, except as otherwise
specifically provided in this Agreement.
SEPARATION BENEFITS:
As you know, the Company maintains a number of employee benefit plans and
compensatory arrangements in which you participate. Set forth below is
description of the impact of your separation from service under these employee
benefit plans and compensatory arrangements. Except as expressly provided
otherwise in this Agreement, the terms of the applicable employee benefit plans
and compensatory arrangements will govern and control your entitlement to
employee benefits and compensation.
Health and Welfare Benefits – If you are participating in medical, dental,
and/or vision coverage for yourself and any eligible dependent(s), all active
coverage will end as of the Effective Date. The Benefits Center will send you a
packet regarding continuation of benefits under the Consolidated Omnibus
Benefits Reconciliation Act (COBRA), and you and/or your eligible dependent(s)
may elect to continue coverage for an additional 18 months, provided you timely
enroll for coverage and make the required premium payments. You can also contact
the Benefits Center directly at 1-866-244-3539 for more information and to
answer any questions.
You will be entitled to a lump sum payment equal to 18 times the monthly premium
applicable under COBRA for continuation coverage under the Baker Hughes
Incorporated Welfare Benefits Plan for yourself and any eligible dependents for
the calendar month immediately preceding the Effective Date at the coverage
level in effect as of the Effective Date. Such payment will be paid to you on
the date that is six months after your separation from service so long as (1)
you do not resign with an effective date of resignation that is prior to the
Anticipated Retirement Date (or such earlier date as the Company may agree or is
otherwise provided for herein), and (2) your employment with the Company is not
terminated for Cause (as defined in the Baker Hughes Incorporated Annual
Incentive Compensation Plan (“ICP”)) prior to the Anticipated Retirement Date.
All other health and welfare benefits will be governed by their applicable terms
as affected by your termination of employment as of the Effective Date.

/s/ PAR
PAR

--------------------------------------------------------------------------------

 

Thrift Plan; Pension Plan and Supplemental Retirement Plan – You have the option
of leaving your money in the Baker Hughes Incorporated Thrift Plan, or you may
request a distribution of your account balance after the Effective Date. You
have the option of leaving your money in the Baker Hughes Incorporated Pension
Plan, or you may request a distribution of your Pension Plan benefit after the
Effective Date. Your vested account balance under the Baker Hughes Incorporated
Supplemental Retirement Plan (“SRP”) will be paid out according to your
elections previously submitted and the terms of the SRP.
Short-Term Performance Bonuses – You will be eligible for a bonus for the 2013
performance period under both the ICP and the traditional discretionary bonus
program. So long as (1) you do not resign with an effective date of resignation
that is prior to the bonus payout dates under the ICP and the discretionary
bonus program (or such earlier date as the Company may agree or is otherwise
provided for herein) and (2) your employment with the Company is not terminated
for Cause (as defined in the ICP) prior to the bonus payout dates under the ICP
and the discretionary bonus program (or such earlier date as the Company may
agree or is otherwise provided for herein), if your employment with the Company
terminates prior to the payout dates under the ICP and the discretionary bonus
program, each such bonus for the 2013 performance period, to the extent earned,
will be paid to you at the same time as paid to other ICP and discretionary
bonus program participants (subject to any applicable deferral election under
the SRP), you will be deemed to have retired (within the meaning of the ICP),
and there will be no requirement that you remain employed until the date on
which the bonus is paid. For the avoidance of doubt, your target incentive
opportunities for bonuses under the ICP and the discretionary bonus program for
the 2013 performance period are 54% and 36% of your 2013 salary, respectively.
In no event will your bonus under the discretionary bonus program for the 2013
performance period be less than 36% of your 2013 salary.
You will not be eligible for a grant of a bonus for the 2014 performance period
under either the ICP or the traditional discretionary bonus program but you will
be eligible for a short-term performance bonus paid outside the ICP (the “2014
Bonus”). You will earn the 2014 Bonus if (1) you do not resign with an effective
date of resignation that is prior to the Anticipated Retirement Date (or such
earlier date as the Company may agree or is otherwise provided for herein) and
(2) your employment with the Company is not terminated for Cause (as defined in
the ICP) prior to the Anticipated Retirement Date. The 2014 Bonus will be
prorated for any period of service less than 12 months during 2014 in the same
manner as if you are deemed to have retired and the 2014 Bonus had been granted
under the ICP. The amount of the 2014 Bonus will be an amount equal to your
aggregate 90% “target” bonus opportunities under both the ICP and the
discretionary bonus program for 2013 (but based upon your 2014 rate of salary),
prorated for any period less than 12 months (in the manner described in the
preceding sentence). The Company will pay you the amount of the 2014 Bonus, on
the date that is six months following the date of your separation from service.
Performance Unit Awards – For purposes of your Performance Unit Awards granted
to you under the Baker Hughes Incorporated 2002 Director & Officer Long-Term
Incentive Plan (the “2002 D&O Plan”) in 2011, 2012 and 2013, you will be deemed
to have “retired” (within

/s/ PAR
PAR

--------------------------------------------------------------------------------

 

the meaning of the Terms and Conditions applicable to the Performance Unit
Awards) on the Anticipated Retirement Date so long as (1) you do not resign with
an effective date of resignation that is prior to the Anticipated Retirement
Date (or such earlier date as the Company may agree or is otherwise provided for
herein) and (2) your employment with the Company is not terminated for Cause (as
defined in the 2002 D&O Plan) prior to the Anticipated Retirement Date.
Depending on the performance results achieved, you will be eligible to receive
payouts under the 2011, 2012 and 2013 Performance Unit Awards based on actual
results as defined in the terms and conditions of the Performance Unit Award
Agreements provided with each grant of Performance Units in 2011, 2012 and 2013,
prorated, as applicable, in accordance with the terms of the Performance Unit
Award Agreements. You will not be eligible for a grant of a Performance Unit
Award (or any other type of long-term incentive award as may be granted in lieu
of Performance Unit Awards) during 2014.
Restricted Stock Awards – So long as (1) you do not resign with an effective
date of resignation that is prior to the Anticipated Retirement Date (or such
earlier date as the Company may agree or is otherwise provided for herein) and
(2) your employment with the Company is not terminated for Cause (as defined in
the 2002 D&O Plan) prior to the Anticipated Retirement Date, all substantial
risk of forfeiture and transferability restrictions with respect to your then
outstanding Restricted Stock Awards shall lapse immediately upon the Effective
Date.
Restricted Stock Unit Awards – At the same time as grants of long-term incentive
awards are made to the Company’s executives generally in January of 2014, you
will be granted a restricted stock unit award (the “2014 Restricted Stock Unit
Award”) that has a grant date value of two-thirds of the aggregate of the grant
date values of your long-term incentive award opportunities (Performance Unit
Awards, Restricted Stock Awards, and Stock Option Awards) granted in 2013. The
2014 Restricted Stock Unit Award will be paid to you in shares of the Company’s
Common Stock on the date that is six months after your separation from service
so long as (1) you do not resign with an effective date of resignation that is
prior to the Anticipated Retirement Date (or such earlier date as the Company
may agree or is otherwise provided for herein), (2) your employment with the
Company is not terminated for Cause (as defined in the 2002 D&O Plan) prior to
the Anticipated Retirement Date, and (3) you reasonably assist in the education
and transitioning of your successor. The 2014 Restricted Stock Unit Award will
be reduced for applicable tax withholdings.
Stock Options – So long as (1) you do not resign with an effective date of
resignation that is prior to the Anticipated Retirement Date (or such earlier
date as the Company may agree or is otherwise provided for herein) and (2) your
employment with the Company is not terminated for Cause (as defined in the 2002
D&O Plan) prior to the Anticipated Retirement Date, all of your previously
granted stock options will become fully vested upon the Effective Date (to the
extent they are not already fully vested) and may be exercised in accordance
with the terms of the grants as if you are deemed to have retired upon the
Effective Date. You will not be eligible for a grant of a stock option during
2014.

/s/ PAR
PAR

--------------------------------------------------------------------------------

 

Final Expenses – The Company agrees to reimburse you for all outstanding
business expenses in accordance with Company policy. You will prepare and submit
a final expense account reimbursement request for expenses incurred prior to the
Effective Date. Such an expense account reimbursement request will be reviewed
and paid in accordance with Company policy.
Vacation – You will be paid for any accrued but unused vacation in accordance
with the terms of the Company’s vacation pay policy.
Indemnification Rights – You will be entitled to all indemnification rights
(whether insured, by contract, by resolution, pursuant to Company organization
or governance documents, under applicable law or otherwise) as in effect as of
the Effective Date inuring to your benefit as a result of your employment with
the Company (except as may be limited by law). Such indemnification rights shall
survive after the Effective Date in accordance with their applicable terms.
Miscellaneous – In the event the Company adopts a policy after the date of this
Agreement related to executive compensation that could adversely affect your
rights or entitlements under this Agreement, such policy will not apply to you
unless otherwise required by applicable law.
Except to the extent otherwise required by law, the Company shall confer with
you regarding any public disclosure, including, without limitation, any
statement to the media or filing with the SEC, concerning this Agreement or your
employment with or separation from the Company, and shall obtain your approval
of the wording of any such disclosure prior to making such disclosure.
For the avoidance of doubt, you will not be entitled to severance benefits under
the Baker Hughes Incorporated Executive Severance Plan.
COVENANTS:
Non-Solicitation
Following the Effective Date, and for a period of one (1) year thereafter, you
shall not, directly or indirectly:
(a)    interfere with the relationship of the Company or any affiliate with, or
endeavor to entice away from the Company or any affiliate, any individual or
entity who is at the time, or has been within the prior 90 days, a material
customer or material supplier of, or who has (or within the prior 90 days has
had) a material business relationship with, the Company or its affiliates;
(b)    establish a business with, or cause or attempt to cause others to
establish, a business with, any employee or agent of the Company or any of its
affiliates, if such business is or will compete with the Company or any of its
affiliates; or

/s/ PAR
PAR

--------------------------------------------------------------------------------

 

(c)    employ, engage as a consultant or adviser, or solicit the employment,
engagement as a consultant or adviser, of any employee or agent of the Company
or any of its affiliates, or cause or attempt to cause any individual or entity
to do any of the foregoing.
Cooperation and Assistance
You agree to make yourself reasonably available to the Company to respond to
requests by the Company for information pertaining to or relating to the
Company, and its affiliates, subsidiaries, agents, officers, directors,
fiduciaries, or employees, which may be within your knowledge. You agree to
reasonably cooperate with the Company in connection with any and all existing or
future litigations or investigations brought by or against the Company or any of
its past or present affiliates, agents, officers, directors, fiduciaries, or
employees, whether administrative, civil or criminal in nature, with respect to
such matters as were within your knowledge while employed by the Company.
Confidentiality
During the course of your employment with the Company, you have had access and
received confidential information. You are obligated to keep confidential all
such confidential information for a period of one (1) year following the
Effective Date. Moreover, you understand and acknowledge that your obligation to
maintain the confidentiality of trade secrets and other intellectual property is
unending. As an exception to this confidentiality obligation you may disclose
the confidential information (i) in connection with enforcing your rights under
this Agreement or any plan relevant to the terms of this Agreement, or if
compelled by law or legal process, and in either case, you shall provide written
notice to the Company prior to the disclosure or (ii) if the Company provides
written consent prior to the disclosure.
Agreement to Return Company Property
Immediately prior to the Effective Date, you will return to the Company all
Company property in your possession, including but not limited to, computers,
credit cards and all files, documents and records of the Company, in whatever
medium and of whatever kind or type. You agree that you will return prior to the
Effective Date, all proprietary or confidential information or documents
relating to the business and affairs of the Company and its affiliates.
Non-Disparagement
You further agree that you will not engage in any act that is intended or may
reasonably be expected to harm the reputation, business prospects, or operations
of the Company and/or affiliates. The Company likewise agrees that it and its
representatives and agents will not engage in any act that is intended or may
reasonably be expected to harm your reputation or business prospects or
relationships. For the avoidance of doubt, this non-disparagement provision is
not intended to restrict or otherwise interfere with the duties and
responsibilities of any future employment or advisory position you may hold.

/s/ PAR
PAR

--------------------------------------------------------------------------------

 

Non-Competition Agreement


For a period of one year immediately following the Effective Date, you agree
that you will not be employed by or perform services for Halliburton Company,
National Oilwell Varco Incorporated, Schlumberger Limited or Weatherford
International Ltd. or any of their majority-owned affiliates that compete with
the Company or any affiliate. Your agreement contained in this paragraph is a
precondition for one-half of the payment under the 2014 Restricted Stock Unit
Award and should you violate this paragraph, one-half of the 2014 Restricted
Stock Unit Award shall be forfeited (the “Forfeitable Portion”) and you will be
required to return to the Company such Forfeitable Portion (unreduced for tax
withholdings) to the extent such Forfeitable Portion or any amount thereof has
been paid to you under the 2014 Restricted Stock Unit Award. You shall bear sole
responsibility for the amount of any taxes paid by you with respect to the 2014
Restricted Stock Unit Award, notwithstanding any subsequent recoupment of the
Forfeitable Portion or any amount thereof by the Company pursuant to the terms
of this paragraph.
MISCELLANEOUS:
Entire Agreement – This Agreement sets forth the entire agreement between you
and the Company with respect to each and every issue addressed in this
Agreement, and, except for any of the Company’s benefit plans in which you have
participated as an employee and officer of the Company, this entire, integrated
Agreement fully supersedes any and all prior agreements or understandings, oral
or written, between you and the Company pertaining to the subject matter of this
Agreement.
Exclusive Choice of Law and Arbitration Agreement – This Agreement constitutes
an agreement that has been executed and delivered in the State of Texas, and the
validity, interpretation, performance, and enforcement of this Agreement shall
be governed by the laws of that State.
In the event of any dispute or controversy arising out of or under this
Agreement, or concerning the substance, interpretation, performance, or
enforcement of this Agreement, or in any way relating to this Agreement
(including issues relating to the formation of the agreement and the validity of
this arbitration clause), you agree to resolve that dispute or controversy,
fully and completely, through the use of final, binding arbitration. This
arbitration agreement applies to any disputes arising under (i) the common law,
(ii) federal or state statutes, laws or regulations, and also to (iii) any
dispute about the arbitrability of any claim or controversy. You further agree
to hold knowledge of the existence of any dispute or controversy subject to this
Agreement to arbitrate, completely confidential (except as to members of your
immediate family and your tax and legal advisors). You understand and agree that
this confidentiality obligation extends to information concerning the fact of
any request for arbitration, any ongoing arbitration, as well as all matters
discussed, discovered, or divulged, (whether voluntarily or by compulsion)
during the course of such arbitration proceeding. Any arbitration pursuant to
this arbitration provision shall be conducted, except as otherwise expressly
provided herein, in accordance with the rules governing employment

/s/ PAR
PAR

--------------------------------------------------------------------------------

 

disputes then in effect of the American Arbitration Association (the “AAA”) or
JAMS, including those rules applicable to the selection of a neutral single
arbitrator to hear the dispute. The arbitrator shall issue his or her written
decision (including a statement of finding of facts) within 30 days from the
date of the close of the arbitration hearing. The decision of the arbitrator
selected hereunder will be final and binding on both parties. The Company shall
pay all administrative costs associated with the arbitration, including the
arbitrator’s fees. This arbitration provision is expressly made pursuant to and
shall be governed by the Federal Arbitration Act, 9 U.S.C. Sections 1-16 (or
replacement or successor statute). Pursuant to Section 9 of the Federal
Arbitration Act, the Company and you agree that a judgment of the United States
District Court for the Southern District of Texas, Houston Division may be
entered upon the award made pursuant to the arbitration. This arbitration
agreement does not limit your right to file an administrative charge concerning
the validity of the release of claims executed by you as provided for in this
Agreement, with any appropriate state or federal agency.
Compliance with Section 409A – The following provisions of this Agreement are
included for purposes of complying with section 409A of the Internal Revenue
Code of 1986, as amended and the rules and regulations issued thereunder by the
Department of Treasury and the Internal Revenue Service (collectively, “Section
409A”). For purposes of this Agreement “separation from service” has the meaning
ascribed to that term in Section 409A. It is intended that the date of your
separation from service will be your date of termination of employment.
Provisions of this Agreement to the contrary notwithstanding, you will not
receive any benefit under this Agreement to which you were not entitled
otherwise than pursuant to this Agreement unless (i) you have signed and
delivered to the Company (and have not revoked) a release agreement
substantially in the form attached hereto as Exhibit A (the “Release Agreement”)
and (ii) the period for revoking the Release Agreement shall have expired, in
both cases prior to the date that is 60 days following the date of your
separation from service.
Agreement Not an Employment Contract – This Agreement is not a contract between
the Company and you that gives you the right to be retained in the employment of
the Company. Likewise, this Agreement is not intended to interfere with the
rights of the Company to terminate your employment at any time and with or
without cause or to interfere with your right to terminate your employment at
any time. For the avoidance of doubt, however, should the Company initiate the
termination of your employment other than for Cause (as defined in the 2002 D&O
Plan) at any time prior to the Anticipated Retirement Date, then such
termination shall be treated as a “retirement” for purposes of your receipt of
all payments and benefits provided for in this Agreement or which are modified
by this Agreement as to “retirement” eligibility. For the avoidance of doubt,
payments and benefits not otherwise affected by this Agreement (such as retiree
health and life benefits) shall be subject to their applicable terms and
conditions.
Severability and Headings – The invalidity or unenforceability of a term or
provision of this Agreement shall not affect the validity or enforceability of
any other term or provision of this Agreement, which shall remain in full force
and effect. Any titles or headings in this

/s/ PAR
PAR

--------------------------------------------------------------------------------

 

Agreement are for convenience only and shall have no bearing on any
interpretation of this Agreement.
Please initial each page and sign below.



/s/ PAR
PAR

--------------------------------------------------------------------------------

 



ENTERED INTO in Houston, Texas as of the 8th day of December 2013.
BAKER HUGHES INCORPORATED
By: /s/ Martin S. Craighead
Martin S. Craighead
Chairman of the Board, President and Chief Executive Officer




ENTERED INTO in Houston, Texas as of the 8th day of December 2013.
By: /s/ Peter A. Ragauss
Peter A. Ragauss

/s/ PAR
PAR

--------------------------------------------------------------------------------

 



EXHIBIT A


RELEASE AGREEMENT
This Release Agreement is between Peter A. Ragauss and Baker Hughes Incorporated
and its subsidiaries and affiliate companies, and each of their successors,
assigns, officers, directors, fiduciaries, insurers, agents and employees,
shareholders, employees and representatives or other affiliated persons or
entities (collectively referred to as the “Company”).
1.
Consideration. In consideration for your signing and delivering this Release
Agreement, the Company agrees to pay you the 2014 Restricted Stock Unit Award
and the other benefits under the agreement between you and Baker Hughes
Incorporated dated December 8, 2013 (the “Agreement”) to which you would not
have been entitled absent the Agreement. You acknowledge that the Company has no
obligation to provide you with such benefits and that such benefits constitute a
valuable consideration for your undertakings contained in this Release
Agreement.

2.
General Release. In exchange for the benefits described in paragraph 1, and
except as otherwise provided for in the Agreement and this Release Agreement,
you are waiving and releasing all known or unknown claims and causes of action
you have or may have, as of the day you sign this Release Agreement, against the
Company arising out of your employment, including your separation from
employment. The claims you are releasing include, but are not limited to, any
and all allegations that the Company:

(a)    has discriminated against you in violation of the Age Discrimination in
Employment Act (“ADEA”), including the Older Workers’ Benefit Protection Act
(“OWBPA”), or on the basis of race, color, sex (including sexual harassment),
national origin, ancestry, disability, religion, sexual orientation, marital
status, parental status, veteran status, source of income, entitlement to
benefits, union activities, or any other status protected by local, state,
provincial or federal laws, constitutions, regulations, ordinances or executive
orders; or
(b)    has violated its personnel policies, procedures, handbooks, any covenant
of good faith and fair dealing, or any express or implied contract of any kind;
or
(c)    has violated public policy, statutory or common law, including claims
for: personal injury; invasion of privacy; retaliatory discharge; negligent
hiring, retention or supervision; defamation; intentional or negligent
infliction of emotional distress and/or mental anguish; intentional interference
with contract; negligence; detrimental reliance; loss of consortium to you or
any member of your family; and/or promissory estoppel; or

/s/ PAR
PAR

--------------------------------------------------------------------------------

 

(d)    is in any way obligated for any reason to pay you damages, expenses,
litigation costs (including attorneys’ fees), backpay, frontpay, disability or
other benefits, compensatory damages, punitive damages, and/or interest.
3.
Exclusions from General Release. Excluded from the General Release above are any
claims or rights which arise after the day you sign this Release Agreement which
cannot be waived by law. Also excluded are claims or rights that you may have
arising out of vested rights under the applicable terms of any benefit plan,
program or policy of the Company or claims or rights to benefits expressly set
forth in the Agreement or this Release Agreement. Also excluded from the General
Release is your right to file a charge with an administrative agency or
participate in any agency investigation. You are, however, waiving your right to
any recovery of money in connection with such a charge or investigation. You are
also waiving your right to recover money in connection with a charge filed by
any other individual or by the Equal Employment Opportunity Commission (“EEOC”)
or any other federal or state agency.

4.
Covenant Not To Sue. A “covenant not to sue” is a legal term which means you
promise not to file a lawsuit in court. It is different from the General Release
of claims contained in paragraph 2 above. Besides waiving and releasing the
claims covered by paragraph 2 above (as modified by paragraph 3 above), you
further agree never to sue the Company in any forum for any reason respecting
claims, laws or theories covered by the General Release language in paragraph 2
above (as modified by paragraph 3 above). Notwithstanding this Covenant Not To
Sue, you may bring a claim against the Company to enforce the Agreement or this
Release Agreement or to challenge the validity of this Release Agreement under
the ADEA. If you sue the Company in violation of this Release Agreement, you
shall be liable to the Company for its reasonable attorneys’ fees and other
litigation costs incurred in defending against such a suit. As indicated above,
it would not violate any part of this Release Agreement to bring a legal claim
against the Company to enforce the Agreement or this Release Agreement, or to
challenge the validity of this Release Agreement under the ADEA. However, any
claim brought by you against the Company to enforce the Agreement or this
Release Agreement or to challenge the validity of this Release Agreement under
the ADEA must be brought in arbitration, not in a court.

5.
Non-Admissions. The fact and terms of this Release Agreement are not an
admission by the Company of liability or other wrongdoing under any federal,
state or local law.

6.
Additional Employee Acknowledgments. You also agree that:

(a)    you have read this entire Release Agreement, understand it, and are
entering into this Release Agreement knowingly and voluntarily; and
(b)    this is an important legal document and you are being advised by this
Release Agreement to consult with an attorney before signing this Release
Agreement; and
(c)    you understand you may take up to 21 days to consider this Release
Agreement before signing it; and

/s/ PAR
PAR

--------------------------------------------------------------------------------

 

(d)    you are not otherwise entitled to the benefits described in paragraph 1
absent the Agreement; and,
(e)    the Agreement and this Release Agreement is the entire agreement between
you and the Company regarding the termination of your employment with the
Company. You are entering into this Release Agreement based solely on the
written terms of the Agreement and this Release Agreement and are not relying on
any other representations by the Company in entering into this Release
Agreement.
7.
Revocation. After you sign this Agreement, you will have 7 days to revoke it.
This Agreement shall not be effective or enforceable until the revocation period
has expired. If you want to revoke this Release Agreement you should deliver a
written revocation by letter addressed to Senior Vice President and Chief Legal
& Governance Officer, Baker Hughes Incorporated, Suite 2100, 2929 Allen Parkway,
Houston, TX 77019-2118 within 7 days after you signed it.

8.
Policy Violations. You affirm you have disclosed any misconduct you are aware of
including violations of Company policies, including but not limited to the
Business Code of Conduct, Business Travel and Expense Reimbursement Policy,
Equal Employment and Anti-Harassment Policy and the Foreign Corrupt Practices
Policy.



9.
Governing Law and Agreed Forum. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Texas, exclusive of its
choice of law provisions. Should any part of this Release Agreement be found to
be void, that determination will not affect the remainder of this Release
Agreement. Additionally, the parties agree that this Release Agreement may be
used as evidence in a subsequent proceeding in which any of the parties allege a
breach of this Release Agreement or as a complete defense to any claim brought
by either party. Other than this exception, the parties agree that this Release
Agreement will not be introduced as evidence in any proceedings or in any
lawsuit.

10.
Severability and Headings. The invalidity or unenforceability of a term or
provision of     this Release Agreement shall not affect the validity or
enforceability of any other term or provision of this Release Agreement, which
shall remain in full force and effect. Any titles or headings in this Release
Agreement are for convenience only and shall have no bearing on any
interpretation of this Release Agreement.

AGREED AND ACCEPTED
THIS 8th DAY OF DECEMBER 2013.


/s/ Peter A. Ragauss
Peter A. Ragauss

/s/ PAR
PAR